Appeal Dismissed and Memorandum Opinion filed September 24, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00361-CV

                          HANNAH REYES, Appellant

                                         V.

                          RICHARD REYES, Appellee

                    On Appeal from the 98th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-FM-15-007261

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 14, 2020. The clerk’s
record was filed June 1, 2020. No reporter’s record was filed. No brief was filed.

      On July 30, 2020, this court issued an order stating that unless appellant filed
a brief on or before August 31, 2020, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                         2